DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species A (fig 4) in the reply filed on August 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Applicants allege that there is no search burden.  But this statement is not accompanied by any arguments, evidence or analysis of the claims to support their position.
The Applicants also allege that, because generic claims 1 and 6 are allowable, the species requirement should be withdrawn.  This is not a traversal argument that demonstrates why the restriction requirement was not proper to begin with.
Claims 1-6 (species A) are treated on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0258677) in view of Ozaka (US 2016/0153626) and Van Der Merwe (US 9,360,891).
With respect to claim 1, Lee discloses a portable power bank (fig 1-4 and 14; par 30-35, ), comprising: 
a main body (11) having a front surface (the bottom surface – along the vertical Z-axis – not visible in the figures), a back surface (the top surface along the Z-axis) opposite to the front surface, and a 5side surface (any of the four other sides) connected to the front surface and the back surface; 
a back plate (116; par 35) pivotally connected to an upper edge of the back surface, wherein the 10back plate is movable between a first position and a second position; when the back plate is at the first position (when it is open a shown in fig 4), a first angle is between the back plate and the back surface of the main body; when the back plate is at the second position (closed, not shown in the figures), the back plate is received on the back surface; and 
a charging module in the main body, wherein the charging module comprises: 
15a battery (fig 1, item 16; unlabeled in fig 14, but shown between “DC IN” and the converter; par 31); 
an input terminal (12; par 32) exposed from the main body ; 
an output terminal (USB port 13); and 
a conversion circuit (fig 14, “DC-to-DC converter”) electrically connected to the battery, the input terminal, and the output terminal (the connections are shown in fig 14), wherein the conversion circuit is capable of converting received 20electricity from the input terminal (DC-IN) into an output electricity and outputting the output electricity to the battery or to the output terminal (fig 14 shows that power received at DC-IN is converted and provided to DC USB output terminal), and is further capable of converting stored electricity in the battery into the output electricity and outputting the output electricity to the output terminal (fig 14 shows that the converter can also receive power from the battery, which is then converted and provided to the DC USB output terminal). 
Lee discloses a power bank with an exposed input terminal, an output terminal and a back plate.  Lee also discloses the internal circuitry of the power bank.  
The Examiner notes the following interpretation of “wherein the conversion circuit is capable of converting received 20electricity from the input terminal into an output electricity and outputting the output electricity to the battery or to the output terminal” (emphasis added).  The last limitation of claim 1 recites “further capable of converting stored electricity in the battery into the output electricity and outputting the output electricity to the output terminal”.  This indicates that power within the battery is not “output electricity”. 
Therefore, the “or” is interpreted as referring to alternative embodiments.  In this case, the prior art is only required to disclose that the conversion circuitry provides output electricity to one of the “or” possibilities.  In this case, Lee discloses the conversion circuitry is capable of converting DC-IN to provide output electricity at DC OUT-1 (or -2).  
Lee does not expressly disclose a charging slot with a surrounding wall or that the output terminal is at the surrounding wall.  Ozaka discloses a portable power bank (fig 2A) that comprises a main body (1) with a back surface (the left surface shown as facing the viewer), a back plate (11), a charging slot (the void underneath 11) capable of receiving an electronic product, wherein the charging slot is at the back surface; the charging slot is recessed inwardly as compared to the back surface to create an accommodating space (see fig 2A), and an output terminal within the recess (see fig 2A).
Ozaka discloses a DC output terminal (USB port 23) is in a recess that is hidden from view when a back plate (11) is closed.  Figure 2A shows that the back plate has a thickness.  This means that the components that it covers are recessed inwardly from the back surface of the main body.
Lee and Ozaka are analogous because they are from the same field of endeavor, namely power banks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Lee USB output terminal as being “recessed”, as taught by Ozaka.  The motivation for doing so would have been to make the back plate flush with the main body.  The skilled artisan would have understood the aesthetics of having a smooth surface without the back plate creating any protrusions.
The combination does not expressly disclose the recess creates a “surrounding wall” and the USB port is on the surrounding wall.  Van Der Merwe (fig 1-2; col. 3) discloses that it was known to construct a USB port (22) within a charging slot (20) capable of receiving an electronic product (100), the charging slot has a surrounding wall (see fig 2) that is recessed inwardly and an accommodating space is defined by the surrounding wall (to accept the electronic product), and an output terminal at the surrounding wall (22 is in the side wall of the charging slot).
The combination and Van Der Merwe are analogous because they are from the same field of endeavor, namely devices with USB output ports.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to have its USB port in a side wall of the recess, as taught by Van Der Merwe.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Further, the physical location of an electrical outlet is an aesthetic design choice.  The skilled artisan would have understood that the combination’s USB port can be placed anywhere along the back surface and facing in any direction, so long as it remains under the back plate.  This includes flush with the back surface, at the bottom of a recess covered by the back plate, or along a “surrounding wall” of the recess.  The physical location of the USB port does not affect its performance. 
With respect to claim 6, Lee discloses the input terminal (12) of the charging module is at the side surface (see fig 2).
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ozaka, Van Der Merwe and Miller (US 2013/0193911).  Support for the art rejection of claim 5 can also be found in Sorias (US 9,977,462).
With respect to claim 2, the combination teaches the power bank of claim 1, but does not expressly disclose two cables.  Miller discloses a portable power bank (fig 8; par 55-60) comprising:
a main body (220), 
a first cable (225a) having 25a first connector (258a) and a second cable (225b) having a second connector (258b), 
wherein the first cable 23/27and the second cable are electrically connected to the charging module (see fig 8), 
the side surface has two side grooves (250a, 250b) for respectively receiving the first cable and the second cable.  
The combination and Miller are analogous because they are from the same field of endeavor, namely portable power banks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s main body to include two cables that fit into respective grooves, as taught by Miller.  The motivation for doing so would have been to allow for ease of use. 
Lee’s main body only has ports. This would require the user to supply their own cables.  Miller improves upon Lee by including cables.  And the Miller cables can be hidden/stowed, when not in use.
With respect to claim 3, Miller discloses the two side grooves are at 5different sides of the main body (see fig 8), and the two side grooves are symmetrical to each other (they both follow parallel paths on opposite sides of the power bank, thereby making them “symmetrical”).  
With respect to claim 5, Miller teaches 10the first connector comprises a type-C connector (par 57-58) and the second connector comprises a Lightning connector (par 57-58).  Miller discloses that the cables are replaceable and different interfaces can be used (par 57) and explicitly lists USB and Apple cables as possibilities (par 58).  Therefore, the skilled artisan would have understood this disclosure to include USB type-C and Apple® Lightning connectors. 
Further, Sorias teaches that it was known to use USB and Lightning connectors on the same power bank (fig 2; col. 4-5, bridging paragraph).  Sorias is not applied as a modifying reference.  It is cited to prove that Miller contains “enabled disclosure”.  MPEP §2131.01(I).  Sorias supports the interpretation that Miller’s disclosure of changing two interfaces would have prompted the skilled artisan to consider USB-C and Lightning. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ozaka, Van Der Merwe, Miller and McLoughlin (US 2015/0319274).
The combination discloses the first/second cables are contained in respective grooves, but does not expressly disclose cover.  McLoughlin discloses a portable electronic device in which grooves that contain cables are concealed with a cover that corresponds to positions of the grooves (fig 2).
When combined, McLoughlin’s covert would be applied twice, once for each of the two cable grooves.  Since the combination has its grooves along the side of the power bank, the combination’s covers become “side covers”.  The combination and McLoughlin are analogous because they are from the same field of endeavor, namely portable devices with USB cables.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include a cable cover, as taught by McLoughlin.  The motivation for doing so would have been to protect the cable.  Covers are known in the art as barriers to external elements (water, dirt, etc.) that would negatively interact with electrical components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836